, Case 1:19-cv-03366-RCL Document 34 Filed 03/18/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

DISTRICT OF COLUMBIA
JOSEPH MICHAEL ARPAIO
| Plaintiff,
. Case No.: 1:19-cv-03366-APM
KEVIN ROBILLARD et al
Defendants.

 

 

“es

Upon consideration of Plaintiff's Motion, for Extension of Time, and for
good cause shown, it is hereby ORDERED that Plaintiff's motion is granted,tane
pty Fu tt-. . . —
Plaintiff shall file a response to Defendant Robillard and Huffington Post’s

motion to dismiss and motion for sanctions by February 24, 2020 and any reply

thereto would be due on March 16, 2020.

Date: lit (2026 “Gone ut

Hon. Royce Lamberth
Case 1:19-cv-03366-RCL Document 34 Filed 03/18/20 Page 2of2

aM ay
oN

oo, Be
“aes 9.57

‘2

oser) re
